Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                                                                                                                  
DETAILED ACTION

1.	Claims 1, 4, 5, 7, 9, 11, 13, 16, 19, 27, 29, 32, 34, 36, 128, and 153-155 are pending.


Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
2.	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 4, 5, 7, 9, 11, 13, 16, 19, 27, 29, 32, 34, 128 and 153 drawn to an anti-Siglec-7 antibody that competes with an antibody having a variable heavy chain sequence of SEQ ID NO: 1 and a variable light chain sequence of SEQ ID NO: 15 for binding to Siglec-7; wherein the antibody comprises a variant Fc region that comprises at least one amino acid amino acid modification that reduces effector function or increases antibody stability compared to the corresponding native Fc region; and bispecific or multispecific antibodies thereof.
Group II, claim(s) 36, drawn to an anti-Siglec-7 antibody that: 
blocks binding of ligand to Siglec-7 and competes with antibody QA79 produced from the hybridoma deposited under accession number ICLC PD99003 for binding to Siglec-7, but does not compete with antibody Z176 or antibody S7.7 for binding to Siglec-7; or 
has internalization activity, does not block ligand binding to Siglec-7, and competes with antibody S7.7, but not with antibody QA79 or antibody Z176, for binding to Siglec-7, or 
has internalization activity, does not block ligand binding to Siglec-7, and competes with antibody Z176, but not with antibody QA79 or antibodyS7.7, for binding to Siglec-7; or 
has internalization activity, does not block ligand binding to Siglec-7, and does not compete with antibody Z176, antibody QA79, or antibody S7.7 for binding to Siglec-7; or 
competes for binding to Siglec-7 with antibody QA79; 
wherein the antibody comprises a variant Fc region comprising at least one amino acid amino acid modification that reduces effector function or increases antibody stability compared to the corresponding native Fc region.
Group III, claim(s) 154-155, drawn to a method of inhibiting proliferation of tumor cells, the method comprising administering a therapeutically effective amount of an antibody of any one of claims 1 to 152 claim 1, or a bispecific or multi-specific antibody of claim 153, to a patient that has a tumor that expresses sialylated Siglec-7 ligands.

3.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: reduces effector function or increases antibody stability.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 36, 128, and 153-154.

4.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
blocks binding of ligand to Siglec-7 and competes with antibody QA79 produced from the hybridoma deposited under accession number ICLC PD99003 for binding to Siglec-7, but does not compete with antibody Z176 or antibody S7.7 for binding to Siglec-7; or 
has internalization activity, does not block ligand binding to Siglec-7, and competes with antibody S7.7, but not with antibody QA79 or antibody Z176, for binding to Siglec-7, or 
has internalization activity, does not block ligand binding to Siglec-7, and competes with antibody Z176, but not with antibody QA79 or antibodyS7.7, for binding to Siglec-7; or 
has internalization activity, does not block ligand binding to Siglec-7, and does not compete with antibody Z176, antibody QA79, or antibody S7.7 for binding to Siglec-7; or 
competes for binding to Siglec-7 with antibody QA79.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 36.
5.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the reasons set forth in the written opinion from the international search authority filed 7/9/2020 and adopted herein. A priori, the inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule13.1 because, under PCT Rule 13.2, the special technical features of Group I
include SEQ ID NO:1, which is not present in any other Group. The special technical features of Group II include antibodies that 
block binding of ligand to Siglec-7 and compete with antibody QA79 produced from the hybridoma deposited under accession number ICLC PD99003 for binding to Siglec-7, but does not compete with antibody Z176 or antibody S7.7 for binding to Siglec-7; or 
has internalization activity, does not block ligand binding to Siglec-7, and competes with antibody S7.7, but not with antibody QA79 or antibody Z176, for binding to Siglec-7, or 
has internalization activity, does not block ligand binding to Siglec-7, and competes with antibody Z176, but not with antibody QA79 or antibodyS7.7, for binding to Siglec-7; or 
has internalization activity, does not block ligand binding to Siglec-7, and does not compete with antibody Z176, antibody QA79, or antibody S7.7 for binding to Siglec-7; or 
competes for binding to Siglec-7 with antibody QA79. 
None of the features for the antibodies in Claim 36 of Group II are overlapping within the claimed group much less with that of the features of the antibodies for Group I. Consequently, the claims are found to lack unity of invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643